IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                    :     NO. 733
                                          :
         APPOINTMENT TO                   :     SUPREME COURT RULES
         CONTINUING JUDICIAL              :
         EDUCATION BOARD OF               :     DOCKET
         JUDGES                           :
                                          :


                                        ORDER



PER CURIAM:

         AND NOW, this 18th day of April, 2017, the Honorable John M. Cleland, McKean

County, is hereby appointed as a member of the Continuing Judicial Education Board of

Judges, as the replacement for the Honorable Kenneth G. Valasek, Armstrong County.